Opinion issued May 28, 2009







     





In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00657-CV




MIKE STANTON, CAROLYN HIGGS STANTON, AND
CHATEAUCRAFT, INC., Appellants

V.

SCOTT HOLMES, Appellee




On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 0434651




MEMORANDUM OPINION
          On April 16, 2008, this Court abated this appeal because one or more of the
parties to the appeal, who was a defendant in the trial court, filed a suggestion of
bankruptcy.

          Through the Public Access to Court Electronic Records (PACER) system, the
Court has learned that the final decree in the bankruptcy proceeding was issued on
October 9, 2008 and the case was closed.
          On March 31, 2009, the Clerk of this Court sent notice to all parties that unless
within 20 days any party to the appeal filed a motion to retain the appeal, this appeal
would be reinstated and dismissed for want of prosecution.  In response to this notice,
this Court received a letter from The Spenser Law Firm confirming our findings
through the PACER system.
          Therefore, we lift the abatement and reinstate the appeal, and we dismiss this
appeal for want of prosecution.  See Tex. R. App. P. 42.3 (b) (providing that appellate
courts may dismiss appeal for want of prosecution after giving 10 days’ notice to all
parties).  Any pending motions are dismissed as moot.
PER CURIUM

Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.